DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted a response on 7/21/2022 to the office action mailed on 4/1/2022.  The status of the claims is as follows.

 Claim Rejections - 35 USC § 102
3.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 6,998,115 B2) to Langer et al.  (hereinafter Langer).
	The above noted rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over  (US 2011/0045473 A1) to De Fougerolles et al.  (hereinafter Fougerolles) in view of the teachings of (US 6,998,115 B2) to Langer et al.  (hereinafter Langer).
 Fougerolles discloses therapeutic agents and delivery devices of microcapsules formed by emulsion polymerization.  Fougerolles discloses at paragraph [0177] that oil-in-water emulsions may be used to prepare phase polymerization to encapsulate therapeutic agents.  Fougerolles discloses at paragraph [0177] that when an oily phase is finely divided into and dispersed into an aqueous phase it forms an oil-in-water emulsion.  Fougerolles discloses at paragraph [0177] that emulsions may contain an active drug in either phase.  Fougerolles discloses at paragraph [0177] that either phase may contain emulsifiers or stabilizer and s surfactant acts in this capacity.  Fougerolles discloses at paragraph [0177] that the emulsions may comprise multiple phases, more than two, which would include a polar phase.  Fougerolles discloses at paragraph [0055] that to deliver the therapeutic agent in a microcapsule one may select a biodegradable one such as a poly(beta-amino-ester containing system as described in (US 2004/0071654).  Fougerolles discloses at paragraph [0170] that acrylates may be used.  Fougerolles discloses at paragraph [0069] that an amine reactant may be used.  The polymerization being stirred at 20C to 100C is a results effective condition formed by routine optimization and therefore obvious.   
Langer is directed toward polymer capsules of poly(beta-amino esters) for delivery of active substances. Fougerolles and Langer are both directed toward polymer capsules of poly(beta-amino esters) for delivery of active substances and therefore are analogous art.  One skilled in the art would be motivated to use the disclosed polymers of Langer in the method of forming capsules having a poly beta-amino ester shell that is biodegradable. Langer teaches at (C3, L23) that the polymer capsules are made of poly(beta-amino esters) for delivery of active substances.  Langer teaches at (C3, L62) to (C4, L7) that the monomers are dissolved in solvents and combined to polymerize.  Langer teaches at (C9, L30) that the polymer capsules are made of poly(beta-amino esters) for delivery of active substances drugs aka biocidal effect products.  Langer discloses at (C16, L60-65) that the polymer is made from the reaction of a primary amine with a diacrylate.  Langer teaches at (C17, L10) that the polymer reaction is stirred and takes place at 75C that reads on Applicants range of 20C to 100C.  Langer teaches at (C20, L40) that the polymer may be used as a microcapsule to encapsulate beneficial agents.  Langer teaches at (C20, L60-65) that the polymer is preferably made by any known process including the double emulsion process.  Langer teaches at (C28, L50) that the polymer may further be reacted with secondary amines such as a piperazine.   Langer teaches at (C28, L55) that the polymer was produced in solvents of THF, CH2CL2, CH3Cl3 and MeOH.  Langer teaches at (C38, L50) to (C39, L10) that the polymer microcapsules were formed by an aqueous solution of poly-1 that was a butyl diacrylate reacted with a piperazine  to form a primary emulsion. A second emulsion stabilized with PVA surfactant that was added and homogenized and formed a microcapsule of a poly(beta-amino esters) for delivery of active substances drugs.  
It would be obvious to those skilled in the art at the time of filing based on the disclosure of Fougerolles in view of the teachings of Langer to use the species of Langer in the method of forming a polymer capsules are made of poly(beta-amino esters) for delivery of active substances drugs aka biocidal effect products that forms a prime facie case of obviousness for claims 1-14.

Response to Arguments
7.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766